     Case 1:18-cv-11386-VSB-KHP Document 319 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 08/10/2021

 SPECTRUM DYNAMICS MEDICAL
 LIMITED,
                                                  ORDER CONVERTING CASE MANAGEMENT
                               Plaintiff,                    CONFERENCE
                   -against-                               18-CV-11386 (VSB)(KHP)


 GENERAL ELECTRIC COMPANY et al.,

                               Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       The Case Management Conference in this matter scheduled for Thursday, August 19,

2021, at 10:00 a.m. is hereby converted to a telephonic conference. Counsel for the parties

are directed to call Judge Parker’s AT&T conference line at the scheduled time. Please dial

(866) 434-5269; access code 4858267.

          SO ORDERED.

 Dated:   August 10, 2021
          New York, New York

                                                             KATHARINE H. PARKER
                                                         United States Magistrate Judge
